Citation Nr: 0839808	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  08-03 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran had loud noise exposure in service.

2.  The veteran currently has bilateral hearing loss.

3.  There is an approximate balance of competent 
medical/audiological evidence on the question of whether the 
appellant's current bilateral hearing loss is attributable to 
his exposure to loud noise during his active military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  The veteran contends that his 
current hearing loss is due to detonating unexploded mines 
while serving aboard a minesweeper.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any hearing loss or 
condition and upon examination at separation from service the 
veteran's hearing was noted to be normal.

The Board notes that the veteran worked in the insurance 
industry after separation from service and did not have 
occupational or recreational exposure to loud noise after 
separation from service.  It is noted in the Statement of the 
Case, that based upon the veteran's in service duties, 
acoustic trauma was conceded.

The medical evidence associated with the claims folder 
reveals that the veteran first complained of hearing loss and 
underwent private audiological tested in August 2006.  
However, the Board finds that it may not use the results from 
these tests when evaluating the veteran's current level of 
auditory impairment because the graphs were not accompanied 
by numerical results.  See Colvin v. Derwinski 1 Vet. App. 
171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  
Furthermore, while speech recognition results were provided, 
it is unclear whether the results comply with 38 C.F.R. 
§ 4.85(a) and, therefore, cannot be considered.

In January 2007 the veteran was afforded a VA Compensation 
and Pension (C&P) examination.  Audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
70
75
85
LEFT
40
50
75
75
95

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 64 percent in the left ear.

The veteran reported that he has difficulty hearing for many 
years and had purchased his own hearing aids approximately 
10 years earlier due to difficulty understanding at his job.  
The veteran indicated that he has the most trouble 
understanding speech without visual cues and in background 
noise.  He reported being exposed to ship engine noise, the 
noise of firing 3 inch 50 caliber guns, the explosion of a 
boat next to his, and magnetic mine explosions.

The VA examiner diagnosed the veteran with bilateral hearing 
loss and indicated after reviewing the claims folder and 
existing service medical records that she was unable to 
resolve the issue of whether the veteran's current hearing 
loss was at least as likely as not related to the veteran's 
in service noise exposure without resort to speculation.  
However, the examiner indicated that the morphology of the 
veteran's hearing loss is consistent to acoustic trauma.  The 
examiner, on the other hand, also reported that the veteran's 
hearing loss could have been produced by other factors such 
as ototoxicity, genetics, and other problems noted in the 
veteran's file.  In addition, the examiner noted that, at the 
veteran's age, presbycusis is a probable contributor.

In light of the evidence and resolving all doubt in favor of 
the veteran, the Board finds that service connection for 
bilateral hearing loss is warranted.  The RO has conceded 
that the veteran was exposed to loud noise in service as the 
veteran was exposed to exploding mines.  The Board notes that 
the veteran was not exposed to loud noise after service as 
the veteran was employed in the insurance business and did 
not have any recreational loud noise exposure.  The veteran 
was diagnosed with bilateral hearing loss and the VA examiner 
indicated that the morphology of the veteran's hearing loss 
is consistent with acoustic trauma as well as other causes.  
The Board finds that the evidence associating the veteran's 
current bilateral hearing loss disability with the veteran's 
in service noise exposure is in relative equipoise with the 
evidence against associating the veteran's current bilateral 
hearing loss disability with the veteran's in service noise 
exposure.  Accordingly, service connection for bilateral 
hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  



II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


